UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6704


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAUDE WENDELL BELLAMY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:03-cv-00024-F; 7:99-cr-00049-F-1)


Submitted:   July 21, 2011                   Decided:    July 26, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claude Wendell Bellamy, Appellant Pro Se.  John Samuel Bowler,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Claude   Wendell      Bellamy    appeals   the   district   court’s

order denying his motion for a certificate of appealability.                We

have   reviewed   the   record    and   the   district   court’s   order   and

affirm for the reasons cited by the district court.                     United

States   v.   Bellamy,     Nos.     7:99-cr-00049-F-1;       7:03-cv-00024-F

(E.D.N.C. May 2, 2011).       We deny as moot Bellamy’s motion for a

certificate of appealability.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                        2